UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA

MARTIN COX,
Plaintiff,

V. Case No. 1:20-cv-0887-RCL

BUREAU OF PRISONS,

Defendant.

 

 

MEMORANDUM OPINION

Plaintiff Martin Cox brought this Freedom of Information Act (“FOIA”) claim against
defendant, the Federal Bureau of Prisons (“BOP”), after submitting a FOIA request for nine BOP
personnel oath-of-office documents. ECF No. 1. Defendant has now provided all nine of those
documents to the plaintiff, subject only to the redaction of handwritten BOP personnel signatures.
ECF No. 43-1. Defendant first moved for partial summary judgment after producing seven
documents, ECF No. 39, then filed a supplemental motion for summary judgment on all counts
when it produced the final two documents. ECF No. 43. Plaintiff opposed their initial motion for
partial summary judgment, ECF No. 40, but did not reply to their supplement. In consideration of
defendant’s motion, the opposition, and the record therein, this Court will GRANT defendant’s
motion for summary judgment.

I. BACKGROUND

Plaintiff first submitted his FOIA request to defendant on July 22, 2015, seeking the oaths
of office for nine BOP personnel. ECF No. 39-3 ¢ 1. At the time, plaintiff was “housed at Yazoo
City Complex (Low) in Yazoo City,. Mississippi” and initiated the request to “know if these

individuals were indeed [BOP] employees.” ECF No. 1 at 1. The request was not accompanied by
a privacy waiver signed by any of the nine BOP personnel. ECF No. 39-3 43. Ina letter to plaintiff
on July 28, 2015, defendant acknowledged the request, assigned the request number 2015-06724,
and told plaintiff to contact them if their understanding of the request, as reflected in the letter, was
incorrect. ECF No, 39-2 4 5. That letter also included language apparently irrelevant to plaintiffs
request: “I must advise you that your request for these documents to be sent to the U.S. Department
of Health and Human Services . . . absent any documentation verifying that this agency has
specifically requested these documents will not be granted.” Jd. This language further advised
plaintiff that the documents would be sent directly to him, not the agency. Jd. Defendant
characterizes this language as being carried over from a prior response letter in error. /d. Plaintiff
responded asking for the requested documents to be sent to him, expressing confusion at the
language regarding the Department of Health and Human Services. Jd. 6.

On August 21, 2015, defendant responded to the FOIA request, explaining that the
information plaintiff requested was not subject to access under the Privacy Act and would be
withheld pursuant to 5 U.S.C. § 552(b)(6) and § 552(b)(7)(C). 7d. | 7. Defendant accordingly
refused to conduct a search. Jd. Plaintiff appealed to the Office of Information Policy, which
affirmed defendant’s actions pursuant to Exemption 6. /d. J 8-10. Plaintiff then filed the present
lawsuit. ECF No. 39-3 ¥ 13.

Plaintiff originally filed this action in the Eastern District of Kentucky, ECF No. 1, where
the district court dismissed it sua sponte for failure to state a claim and as frivolous, ECF No. 7.
The Sixth Circuit vacated this judgment and remanded the case. ECF No. 14. Plaintiff then moved
to transfer to the District of Columbia, and the Eastern District of Kentucky granted the motion.

ECF Nos. 15, 21, 23.
On November 4, 2020, defendant disclosed redacted oath-of-office documents for six
individuals. ECF No. 39-2 ¥ 13. It later determined one of the documents pertained to the wrong
individual and replaced it with the correct document, along with an additional responsive oath of
office for a seventh individual on December 7, 2020. ECF No. 39-2 4 13. The final two oath-of-
office documents were disclosed to plaintiff on March 26, 2021, and April 28, 2021, respectively.
ECF No. 43-3 4 18-19. The only things redacted from these nine documents were the handwritten
BOP employee signatures. Id. { 20.

Il. LEGAL STANDARD

Summary judgment is appropriate when there is “no genuine issue as to any material fact”
and “the moving party is entitled to a judgment as a matter of law.” Fed. R. Civ. P. 56(c). The
burden is placed on the party moving for summary judgment. Celotox Corp. v. Catrett, 477 U.S.
317, 322 (1986). Most FOIA cases are resolved at the summary judgment stage. Brayton v. Office
of U.S. Trade Rep., 641 F.3d 521, 527 (D.C. Cir. 2011). Agencies typically submit sworn
declarations explaining the basis for any redactions or withholdings. Lukas v. Federal Comm.
Commission, No. 1:19-cv-465 (RCL), 2020 WL 1065700, at *3 (D.D.C. March 5, 2020). These
declarations are entitled to a presumption of good faith, which cannot be rebutted by mere
speculation on the part of the plaintiff. /d. If a Court determines that “an agency has released all
non-exempt material, it has no further judicial function to perform under FOIA” and any claims
based on the non-exempt disclosed material must be dismissed. Jd.

Ill. DISCUSSION
Plaintiff does not dispute that defendant has surrendered the requested oaths of office. See

ECF No. 40. Instead, he argues (1) that oath-of-office signatures in question are improperly
redacted, and (2) that defendant employed stall tactics to unreasonably delay disclosing material.
Id. at 9-11, 13.

The Court first turns plaintiffs claim regarding the redacted information. The “sole
information redacted from responsive documents” were the handwritten signatures of the BOP
personnel included in the documents. ECF No. 39-1 at 7. Defendant withheld these signatures
under FOIA Exemption 6, 5 U.S.C. § 552(b)(6), which exists to protect individuals from the
unnecessary disclosure of their personal information. Dep’t of State v. Wash. Post Co., 456 US.
595, 599 (1982). Exemption 6 allows agencies to withhold “personnel and medical files and similar
files the disclosure of which would constitute a clearly unwarranted invasion of personal privacy.”
5 U.S.C. § 552(b)(6). Here, defendant proffered facts indicating that the requested documents are
in the BOP employees’ personnel files, ECF No. 39-2 at ¥ 13, falling neatly within this statutory
definition.!

Since the Court has determined that the requested documents are included in personnel or
similar files, it next must determine whether their disclosure would constitute a “clearly
unwarranted invasion of privacy.” Multi Ag Media LLC v. Dep’t of Agric., 515 F.3d 1224, 1228
(D.C. Cir. 2008). If no privacy interest is implicated, disclosure is required. Jd. at 1229. But if there
is a substantial privacy interest—anything beyond a de minimis privacy interest—then the Court
will inquire whether the invasion of that privacy is outweighed by the public interest in disclosure.
Id.

Defendant argues, and the Court agrees, that the invasion of privacy from publicly

disclosing handwritten signatures is substantial. Defendant noted in a declaration by Supervising

 

' Plaintiff seems to dispute that the oaths of office are kept in personnel files, ECF No. 40 at 15, but fails to
provide any evidence beyond merely questioning the truthfulness of defendant’s evidence. Without a
showing of a genuine dispute and in light of the presumption of good faith the Court is required to give
defendant’s declarations, Lukas, 2020 WL 1065700, at *3, the Court will credit defendant’s representation.

4
Attorney Joshua Robles that federal inmates have “filed false liens after obtaining copies of federal
employees’ oaths of office, which include employee signatures.” ECF No. 39-2 § 16. Anyone
could easily forge a BOP employee’s signature once they acquire a copy. Jd.

In contrast with this substantial invasion, there is no public interest in the disclosure of
these signatures. For the purposes of FOIA, public interest includes information that sheds light
on an agency’s inner workings or lets citizens know “what their government is up to.” Lepelletier
v. Fed. Deposit Ins. Corp., 164 F.3d 37, 27 (D.C. Cir. 1999) (quotation marks omitted). This Court,
like other courts in this District in the past, “cannot see how disclosing [the employees’ ]
signature[s] would inform citizens about the inner workings of their government.” Pinson v. Dep’t
of Just., 313 F. Supp. 3d 88, 111 (D.D.C. 2018). And since any privacy interest, even a modest
one, “outweighs nothing every time,” Exemption 6 applies here. Jd. (quoting Billington v. Dep’t
of Just., 245 F. Supp. 2d 79, 86 (D.D.C. 2003)).

Plaintiff's second claim for unnecessary delay is moot. This Circuit has made clear that
after the “requested records are surrendered, federal courts have no further statutory function to
perform.” Perry v. Block, 684 F.2d 121, 125 (D.C. Cir. 1982). A federal court only has power to
“enjoin the agency from withholding agency records” and “order the production of any agency
records improperly withheld.” 5 U.S.C. § 552(a)(4)(B). “Once records are produced the substance
of the controversy disappears and becomes moot since the disclosure which the suit seeks has
already been made.” Crooker v. State Dep’t, 628 F.2d 9, 10 (D.C. Cir. 1980). Accordingly, any
allegations plaintiff makes regarding improper delay or stall tactics are irrelevant here.

Reviewing the record at hand, the Court determines that defendant has released all
information to the plaintiff that FOIA obligates it to release. The handwritten signatures were

properly redacted under Exemption 6 to protect the individuals in question from an unwarranted
invasion of privacy. In the absence of any genuine dispute of material fact and considering that
defendant has fulfilled its FOIA obligation, defendant is entitled to judgment as a matter of law. A
final order granting defendant’s motion for summary judgment accompanies this memorandum
opinion.
IV. CONCLUSION
For the foregoing reasons, defendant’s request for summary judgment will be GRANTED

by separate order.

Date: September 24, 2021 "cc. Lott
Hon. Royce C. Lamberth
United States District Judge